Title: From George Washington to Colonel Stephen Moylan, 11 April 1778
From: Washington, George
To: Moylan, Stephen



Dear Sir
Head Quarters Valley Forge 11th April 1778

I have your favr of the 6th Yours to Colo. Hamilton a few days before came also to hand. Your Return of the Cavalry is really vexatious, but what can be expected when Officers prefer their own ease and emolument to the good of their Country or to the care and attention which they are in duty bound to pay to the particular Corps they command. In every service but ours, the Winter is spent in endeavouring to make preparation for the ensuing Campaign.
I desire you will make strict enquiry into the conduct of every Officer present and find out whether those absent have gone upon furlough regularly obtained: And if it appears that they have been negligent in point of duty or are absent without leave, arrest and have them brought to trial; for I am determined to make examples of those to whom this shameful neglect of the Cavalry has been owing. If there has been any deficiency on the part of the Commy of Forage, let the commanding Officer of Sheldons make it appear in his own justification. I have given Lieut. Craig an order for the few Horse accoutrements that are

in the hands of the Commy of Stores. I am sorry that this Gentleman has lost his Rank because you did not take care to procure him the Commission of eldest Lieut. I certainly cannot interfere in this instance and give a preference to intentional Rank. You must remember that it was not allowed to bear any weight in settling the Rank of the Colonels of Horse. Mr Craig however says that he for some time did duty as eldest Lieut. and that the Rank never was disputed untill the Commissions were issued, and that then, those Officers who found their Commissions of older date claimed rank accordingly. I have no objection to having the matter laid before a Board of Feild Officers of the Horse when a sufficient number are together, and let them examine Mr Craig’s pretentions and hear what the other officers have to alledge against them.
Capt. Jones and Lieut. Page have not been in Camp to my knowledge. I am &ca.
